El Juez Asociado Sr. Aldret
emitió la opinión del tribunal.
La demanda en este caso contiene tres causas de acción, subordinadas las dos últimas a la primera. En ésta alega la demandante y apelante, Julia Domitila Castro, que nació en el año 1886 mientras su madre Lorenza Castro Cruz, vivía *678públicamente en concubinato desde el año 1884 con Joaquín Leandro Solís, cansante de los demandados, en la casa de éste, siendo sn sola y única concubina cuando ambos no tenían impedimento legal para contraer matrimonio y sin que ella entonces mantuviera trato o relaciones de clase alguna con otro hombre. También expone que en 1897 murió sin testa-mento dicho Joaquín Leandro Solís, habiendo sido los de-mandados declarados sus herederos abintestato por auto judicial de 1898 y que éstos están impedidos hoy de negar el estado de la demandante como hija natural de Joaquín Lean-dro Solís Kercado porque éste la consideró y trató siempre como hija, llamándola así públicamente, teniéndola en tal con-cepto, atendiendo a su sostenimiento y educación y despi-diéndose de ella como tal hija en los momentos de su muerte y en presencia de los demás hermanos; y además porque los demandados, pública y privadamente, de palabra y por escri-to han reconocido a la demandante como tal hija natural de Joaquín Leandro Solís Kercado. La segunda causa de ac-ción se funda en que a la muerte de Joaquín Leandro Solís Kercado, los demandados se posesionaron de sus bienes y, sin contar con la demandante, practicaron la partición y liqui-dación de ese caudal, que se repartieron, haciéndolo figurar con un montante de 63,816 pesos 8 centavos, cuando en reali-dad era de 150,000 pesos, el que en su mayor parte han ena-jenado, por lo que la demandante está impedida de obtener la rescisión de tal partición en cuanto los bienes han pasado a terceros, y se niegan a entregarle los 11,500 pesos que a ella correspondían por su legítima como hija natural. La tercera causa de acción está basada en que las rentas o pro-ductos de su cuota hereditaria asciende desde 1897 en que murió su padre, a la cantidad de 16,800 pesos que' los deman-dados se niegan a entregarle. Las peticiones que se hicieron a la corte fueron que declarase: que la demandante, en con-currencia con los hijos legítimos de Joaquín Leandro Solís Kercado, es heredera de éste, ascendiendo su participación a 11,500 pesos; que los demandados deben reintegrárselos y *679también pagarle 16,800 pesos como indemnización por las rentas o productos de su haber hereditario.
Los demandados excepcionaron la primera cansa de ac-ción por el fnndamento de no adncir hechos qne determinasen nna cansa de acción y también por la de prescripción de la acción qne se trata de ejercitar, de conformidad con los artí-culos 199 y 1840 del Código Civil vigente. Las segnnda y ter-cera causas de acción lo fueron por la de falta de hechos deter-minantes de cansa de acción.
La corte de distrito sostuvo la excepción de prescripción y en tal sentido se registró sentencia en contra de la deman-dante, con las costas, la que por ésta fué apelada para ante esta Corte Suprema.
Sostiene la parte apelante en su alegato, qne la corte inferior erró al estimar qne en la primera cansa de acción se ejercita la de filiación y por tanto que está prescrita, porque habiendo nacido la demandante durante el concubinato pú-blico de su madre con Joaquín Leandro Solís Kercado y en la casa de éste cuando ambos podían contraer matrimonio, adquirió el estado de hija natural reconocida de dicho señor y por consiguiente no ejercita ni necesita ejercitar la acción de filiación por lo que, estando ya reconocida, se limita a pedir su cuota hereditaria.
La ley que regula la condición de hija natural de la demandante es la 11 de Toro que regía en la fecha de su naci-miento, la que dice así:
“E porque no se pueda dubdar cuáles son fijos naturales, ordena-mos y mandamos que entonces se digan ser fijos naturales, cuando al tiempo que nacieren o fueren concebidos, sus padres podían casar con sus madres justamente sin dispensación; con tanto que el padre lo reconozca por su fijo, puesto que haya tenido la mujer de quien lo ovo en su casa, ni sea una sola. Ca concurriendo en el fijo las cualidades susodichas, mandamos que el fijo sea natural.”
1 Llamas y Molina 207, Comentario a las leyes de Toro.
Si bien en el derecho romano era indispensable que la con-cubina viviera en la casa del concubinario y por ello el hijo *680nacido en tales condiciones tenía la presunción de ser hijo natural del concabinario, requisito que las leyes de partidas no exigían expresamente, sin embargo, al extender la ley 11 de Toro el beneficio de la naturalidad a los hijos de mujeres que no fueran propiamente concubinas, borró la presunción que antes existía para los nacidos de concubinas y desde en-tonces es requisito indispensable para que el bijo tuviera el concepto de natural que el padre le réconociera, expresa o tácitamente. Por consiguiente, el mero hecho de que la de-mandante naciera en la casa de Joaquín Leandro Solís Ker-cado cuando éste tenía en su casa como, concubina a la madre de la apelante no es por sí solo bastante para darle el estado •de hija natural que aun en el derecho anterior' a la ley de Toro, sólo establecía una presunción, y por tanto sujeta a la prueba de que los hechos de que dimanaba fueran ciertos, por lo que aun entonces era necesario acreditarlos ante los tribunales, para que como consecuencia de ellos se hiciera la declaración de ser hijo natural, lo que equivalía a ejercitar la acción de filiación. En el derecho de la citada ley de Toro tales hechos implicarían un reconocimiento tácito del padre, pero sujetos al juicio de filiación. De todos modos, ya esos hechos se consideren como presunción del estado de hija natural, como entiende la apelante, o sirvan para probar el reconocimiento tácito, como entendemos nosotros, no tienen otra alcance que el de servir de prueba de la acción de filia-ción por lo que debemos concluir que la primera cansa de acción no tiene otro alcance que ese, demostrado además poi-que la demanda consigna hechos tendentes a demostrar el reconocimiento por actos y palabras del alegado padre. Si se sostiene que por la demanda sólo se ejercita la acción de participación hereditaria, no alegando la demandante que ha sido reconocida de una manera solemne y auténtica, no tendría causa de acción. Matienzo v. Morales, 16. D. P. R., 588; Calaf v. Calaf, 17 D. P. R., 198.
Ahora bien, cuando en 1897 murió Joaquín Leandro Solís Kercado, la demandante era menor de edad y tenía viva su *681acción de acuerdo con el artículo 137 del Código Civil Español, mas disponiéndose por el 199 del Código Civil Revisado que la acción sólo durase hasta dos años después de ser el hijo mayor de edad y habiéndola alcanzado la demandante en 1907, de acnerdo con el artículo 317 que la fija a los veinte y un años cumplidos, se habían extinguido ya esos dos años cuando en 1911 presentó su demanda y por tanto estaba pres-crita, por lo que no cometió error la corte inferior al declarar su prescripción.
Que la acción de filiación es prescriptible y que a las naci-das bajo el imperio de las leyes de Toro les son aplicables las disposiciones de los códigos posteriores sobre prescripción, son materias, tan ampliamente discutidas y resueltas en va-rias sentencia de este Tribunal Supremo, que nos basta remi-tirnos a ellas, con mayor razón cuando no es el punto discu-tido, por la parte apelante. Véanse los casos de Gual v. Bonafoux, 15 D. P. R., 559; Amsterdam v. Puente, 16 D. P. R., 554; Escobar v. Escobar, 16 D. P. R., 590; Rijos v. Folgueras, 16 D. P. R., 624, confirmada ésta en 24 de febrero de este año por la Corte Suprema de los Estados Unidos, 227 U. S., 375; Calaf v. Calaf, 17 D. P. R., 198.
Es innecesario considerar las otras dos causas de acción porque como están subordinadas a la primera, al estar pres-crita ésta, no tienen razón de ser.
La sentencia apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.